Citation Nr: 1211225	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  12-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of cholecystectomy.

2.  Entitlement to an increased (compensable) rating for residuals of appendectomy.

3.  Entitlement to a rating in excess of 10 percent for open angle glaucoma.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied higher ratings for residuals of cholecystectomy, residuals of appendectomy, and open angle glaucoma; it also denied entitlement to a TDIU.  In April 2011, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in December 2011, and the Veteran filed a substantive appeal in January 2012.  

In March 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

For the reasons discussed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in his January 2012 substantive appeal, the Veteran indicated that he was seeking 'reconsideration' of prior VA decisions denying service connection for a back disability.  A review of the record reveals that the Veteran was previously denied service connection for a back disability in April 1966 and September 2008 rating decisions; he did not appeal these decisions.  Therefore, inasmuch as the Veteran's latest assertions have yet to be addressed by the RO, the matter of entitlement to service connection for a back disability is not properly before the Board, and is thus referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Further, when a veteran presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect his service-connected disabilit(ies) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Also, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the record reflects that the Veteran's service-connected residuals of cholecystectomy were evaluated in September 2010.  The examination report indicates that the Veteran denied a number of symptoms during a Review of Systems, including nausea, vomiting, constipation, or diarrhea.  However, in his April 2011 notice of disagreement, the Veteran contends that he was never asked about these symptoms during his examination.  Further, in his January 2012 substantive appeal, the Veteran stated that he has experienced persistent diarrhea since his gallbladder removal surgery during service.  Therefore, inasmuch as the September 2010 examiner failed to address symptoms identified by the Veteran as related to his service-connected residuals of cholecystectomy, the Board finds that this examination is inadequate for rating the Veteran's disability.  Hence, a new examination is warranted.

Similarly, the Board finds that additional examination is needed with respect to the Veteran's service-connected residuals of appendectomy and open angle glaucoma on appeal.  In regard to residuals of appendectomy, the record reflects that following receipt of the Veteran's August 2008 claim for increased rating(s) and TDIU, the Veteran was scheduled for examination of such disability, to include examination for any residual scarring.  However, no such examination appears to have been conducted as the results of the examination reports on file do not contain any mention of findings pertinent to the Veteran's service-connected residuals of appendectomy.  

No examination was scheduled to evaluate the Veteran's open angle glaucoma because the report of a recent (i.e., May 2010) examination was already of record.  However, the Board observes that more recent contemporaneous VA treatment records show a declining central visual acuity in the Veteran's eyes.  Additionally, a November 2011 ophthalmology note indicates evidence of some visual field defect which was not measured at the May 2010 eye examination.  On this record, the Board finds that new VA examination, to include visual field testing, is needed to ensure that the record reflects the current severity of the Veteran's eye disability under consideration.  See VAOPGCPREC 11-95.  

The Board also finds that further examination and medical opinion are needed to assess the impact of the Veteran's service-connected disabilities upon his employability.  The Board acknowledges that an October 2010 VA joints examination report contains an opinion that the Veteran's service-connected disabilities are not affecting his work capacity.  However, as discussed above, the examinations this opinion is based upon do not adequately reflect the current symptoms and severity of the Veteran's service-connected disabilities.  Moreover, the Board notes that it is not entirely clear whether the examiner reviewed the other examination reports on file (i.e., the May 2010 eye examination) or the Veteran's lay assertions of record in light of the examiner's statement that there are no residual complications of gallbladder surgery and no limitations of vision.  As such, this opinion cannot be considered adequate to address the claim of entitlement to a TDIU.  

Hence, the RO should arrange for the Veteran to undergo gastrointestinal, ophthalmology, and general medical examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim(s) for higher rating(s) and/or the claim for TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examinations, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient ophthalmology treatment records from the VA Medical Center (VAMC) in Wilmington, North Carolina, dated from May 2010 through November 2010.  Pertinent to the Veteran's increased rating claim for open angle glaucoma, these records indicate visual field examinations (using Humphrey and Goldmann standards) on May 27, 2010, June 25, 2010, July 15, 2010, and November 24, 2010.  However, the charts associated with these examinations are not associated with the claims file.  Additionally, in his January 2012 substantive appeal, the Veteran indicated that he had undergone some type of examination (possible a compensation and pension eye evaluation) at the Wilmington VAMC on January 18, 2012.  The results of this examination are not of record.  Finally, the Board notes that there is no indication that any request was made for VA outpatient treatment records other than those related to the Veteran's service-connected eye disability.  Thus, it appears that additional records at this facility likely exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Wilmington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2009, to include any charts associated with visual field testing conducted on May 27, 2010, June 25, 2010, July 15, 2010, and November 24, 2010, and any examination(s) conducted on January 18, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim for increase should include consideration of whether staged rating (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate. 

As a final note, the Board observes that the Veteran's service-connected residuals of appendectomy are currently rated as analogous to adhesions of the peritoneum under Diagnostic Code 7301, and his service-connected residuals of cholecystectomy are rated pursuant to Diagnostic Code 7318 (which pertains to removal of the gall bladder).  See 38 C.F.R. § 4.114 (2011).  Pertinent to this appeal, the Rating Schedule does not allow for separate compensable ratings under Diagnostic Codes 7301 and 7318; rather, the Rating Schedule provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id.  Inasmuch as it does not appear that the RO has considered this legal authority in any of its rating actions, the Board directs the RO to consider this provision in readjudicating the pertinent rating claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Wilmington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2009, to include any charts associated with visual field testing conducted on May 27, 2010, June 25, 2010, July 15, 2010, and November 24, 2010, and any examination(s) conducted on January 18, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal, ophthalmology, and general medical examinations, by appropriate physicians, at a VA medical facility.  The gastrointestinal and ophthalmology examinations should be conducted first, and the reports of these examinations should be furnished to the general medical examiner.

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (to include visual acuity and visual field testing), with all findings (and any visual field testing charts) made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Gastrointestinal Examination - The physician should provide a detailed description of any residuals of service-connected cholecystectomy and appendectomy, to include, but not limited to the following: the severity and frequency of any nausea, vomiting, diarrhea, colic pain, abdominal distention, or constipation; the level of any pain associated with either disability; the existence and severity of any obstruction.  

The examiner shoulder also provide a description of any post-surgical scarring to include, but not limited to the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether any such scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.

The examiner should also provide an opinion as to which disability is more predominant in its symptoms, residuals of cholecystectomy or residuals of appendectomy.

Ophthalmology Examination - The physician should provide a detailed description of any signs and symptoms associated with open angle glaucoma.  As noted above, all appropriate tests and studies (to include visual acuity and visual field testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The functional effects caused by the Veteran's open angle glaucoma should be fully addressed, and the physician should provide an assessment of the impact of the Veteran's disability on his employment and daily life.  

General Medical Examination - The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment.  

Then, based on all examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claims for higher ratings and the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include the prohibition against multiple ratings for particular diagnostic codes under 38 C.F.R. § 4.114, as appropriate, as well as staged rating, pursuant to Hart (cited above).  

8.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

